AO 245D (WDNC Rev. 02/11) Judgment in a Criminal Case for Revocation




                                                UNITED STATES DISTRICT COURT
                                                          Western District of North Carolina
     UNITED STATES OF AMERICA                                          )   JUDGMENT IN A CRIMINAL CASE
                                                                       )   (For Revocation of Probation or Supervised Release)
                 V.                                                    )   (For Offenses Committed On or After November 1, 1987)

                                                                       )
     CHAZ ANTWOINE MOTLEY                                              )   Case Number: DNCW110CR000056-001
                                                                       )   USM Number: 24804-058
                                                                       )
                                                                       )   Emily M. Jones
                                                                       )   Defendant’s Attorney


THE DEFENDANT:
 ☒ Admitted guilt to violation of conditions 1 and 2 of the term of supervision.
 ☐ Was found in violation of condition(s) after denial of guilt.

ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following violations:
  Violation                                                                                                   Date Violation
  Number           Nature of Violation                                                                         Concluded
       1           DRUG/ALCOHOL USE                                                                            7/18/2018
       2           NEW LAW VIOLATION - POSSESSION WITH INTENT TO SELL AND                                      3/06/2019
                   DELIVER COCAINE; TRAFFICKING IN COCAINE; MAINTAINING A
                   VEHICLE, DWELLING, OR PLACE FOR CONTROLLED SUBSTANCES;
                   POSSESSION OF FIREARM BY FELON

       The Defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed
pursuant to the Sentencing Reform Act of 1984, United States v. Booker, 125 S.Ct. 738 (2005), and 18 U.S.C. § 3553(a).

 ☐       The Defendant has not violated condition(s) and is discharged as such to such violation(s) condition.
 ☐       Violation(s) (is)(are) dismissed on the motion of the United States.

        IT IS ORDERED that the Defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay monetary penalties, the defendant shall notify the court and United States
attorney of any material change in the defendant's economic circumstances.


                                                                                Date of Imposition of Sentence: 9/19/2019
                                                                                 Signed: September 24, 2019




                                                                                Date: September 24, 2019
AO 245D (WDNC Rev. 02/11) Judgment in a Criminal Case for Revocation



Defendant: Chaz Antwoine Motley                                                                          Judgment- Page 2 of 2
Case Number: DNCW110CR000056-001



                                                                       IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
THIRTY-THREE (33) MONTHS on Count 1 and TWENTY-FOUR (24) MONTHS on Count 2, to be served concurrently,
for a total term of THIRTY-THREE (33) MONTHS. The term of imprisonment imposed by this judgment shall be
consecutive to any undischarged term of imprisonment hereafter or heretofore imposed by this court or any other
court regarding any other matter, whether related to this matter or not, particularly for any charges that may arise
from the allegation set forth in Violation 2 in the Petition in this case.

☒ The Court makes the following recommendations to the Bureau of Prisons:
         1.
        Participation in any available educational and vocational opportunities.
         2.
        Participation in any available substance abuse treatment program and, if eligible, receive benefits of
        18:3621(e)(2).
    3. Defendant shall support all dependents from prison earnings.
    4. Placed in a facility as close to Hendersonville, North Carolina, as possible, considering his security
        classification.
☒ The Defendant is remanded to the custody of the United States Marshal.

☐ The Defendant shall surrender to the United States Marshal for this District:

            ☐ As notified by the United States Marshal.
            ☐ At on .

☐ The Defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            ☐ As notified by the United States Marshal.
            ☐ Before 2 p.m. on .
            ☐ As notified by the Probation Office.


                                                                         RETURN

I have executed this Judgment as follows:




Defendant delivered on __________ to _______________________________________ at

________________________________________, with a certified copy of this Judgment.




                         United States Marshal
                                                                                  By:
                                                                                        Deputy Marshal
